ON REHEARING.
Stephens, J.
The evidence referred to in the foregoing opinion is that referred to by the director of the department of industrial relations in coming to the conclusion that the partner was an employee of the partnership. It nowhere appears that this partner served the partnership in any capacity other than that of “manager.” It appears from the evidence that he shared in the profits of the partnership and the other partner received no salary. In the note in 44 A. L. R. 1218, with reference to LeClear v. Smith, 207 App. Div. 71 (supra), it is stated that “the relationship of one to a partnership upon his admission to it being that of an employer, and his salary of $15 a week, in addition to one third of the net profits, not being for the performance of any special work, but paid for the general work of the copartnership, he can not claim compensation for injuries as given an ‘employee’ under the workmen’s compensation act.” We hold that the evi*538dence, under the rule laid down, is insufficient to authorize the finding of the director of the department' of industrial relations.
Upon another hearing of this case before the department of industrial relations, there may be adduced evidence in addition to that herein referred to which would authorize a finding that the services of the partner referred to were rendered by him solely as an employee of the partnership and that compensation therefor was not in any manner due him as a- member of the partnership.

Judgment adhered to.


Sutton, J., concurs. Jenkins, P. J., absent on account of illness.